Exhibit 10.46

Amendment to Agreement and Plan of Merger and Reorganization

This Amendment (this “Amendment”) to the Agreement and Plan of Merger and
Reorganization among Hansen Medical, Inc., Redwood Merger Subsidiary, Inc.
(“Merger Sub”), Redwood Second Merger Subsidiary, Inc. (“Second Merger Sub”),
AorTx, Inc. (“Pre-Merger AorTx”) and David Forster and Louis Cannon, as
Stockholders’ Representatives dated as of November 1, 2007 (the “Merger
Agreement”) is entered as of September 16 2009 by and among Hansen, AorTx, Inc.
(p/k/a Redwood Second Merger Subsidiary, Inc., “Post Merger AorTx”) and the
Stockholders’ Representatives (collectively, the “Parties”). Capitalized terms
used herein without definition shall have the meaning ascribed to them in the
Merger Agreement.

Whereas Hansen, Post Merger AorTx and the Stockholders’ Representatives, among
others, are parties to the Merger Agreement;

Whereas, pursuant to the Merger Agreement, Merger Sub was merged into Pre-Merger
AorTx and Pre-Merger AorTx was then merged into Post Merger AorTx, such that
Merger Sub and Pre-Merger AorTx no longer exist;

Whereas, the Merger Agreement provides for certain obligations of Hansen to make
payments of additional consideration upon the achievement of certain milestones;

Whereas, the Merger Agreement further provides in certain circumstances for the
license back to the former stockholders of Pre-Merger AorTx, Inc. (the “Former
Stockholders”) of certain intellectual property via a newly formed entity owned
by such Former Stockholders (the “License Back”);

Whereas, the Former Stockholders have formed CardiacMD, a Delaware corporation
(“CardiacMD”), as the Newco provided for in the Merger Agreement;

Whereas, pursuant to the Merger Agreement, the License Back to Newco has
occurred and pursuant to Section 2.07(i) of the Merger Agreement, “no Milestone
Payment will be due or payable on account of the license to Newco or any
activity resulting from that license”;

Whereas, the Stockholders’ Representatives (on behalf of the Former
Stockholders) desire to accept an Assignment and License Agreement between
Hansen and CardiacMD (the “License Agreement”) in order to amend and supersede
the License Back to Newco and to confirm that Hansen has no further obligations
under the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, intending to be legally bound, Hansen, Second
Merger Sub and the Stockholders Representative hereby agree as follows:

1. Satisfaction of Hansen Obligations. The Parties hereby agree that, upon the
execution and delivery of the License Agreement, Hansen has satisfied all (and
is released from all) past, current and future obligations under the Merger
Agreement including, without limitation, all obligations to pay Milestone
Consideration or to enter into a license agreement with Newco.



--------------------------------------------------------------------------------

2. No Newco License. The Parties acknowledge and agree that the License
Agreement supersedes the license provided for in Section 2.07(j) of the Merger
Agreement, which license is of no further force or effect.

3. Termination of Pre-Merger AorTx Representations. The Parties hereby agree
that, upon the execution and delivery of the License Agreement, the survival of
the representations and warranties set forth in Section 3.14 of the Merger
Agreement shall terminate.

4. No other amendments. The Parties hereby agree and acknowledge that the except
as provided in paragraphs 1 and 3 above, the Merger Agreement shall remain in
full force and effect including, without limitation, the obligations of the
Former Stockholders under Article IX.

5. Representation of the Stockholder Representatives. The Stockholder
Representatives represent and warrant to Hansen that they have all the necessary
power and authority to execute and deliver this Amendment on behalf of the
Former Stockholders and that this Amendment, when executed and delivered by the
Stockholders’ Representatives , shall constitute a legal valid and binding
obligation of the Former Stockholders and the Stockholders Representatives will
indemnify Hansen from any liability, damages, settlements, costs, expenses and
attorneys fees in connection with any claim or allegation inconsistent with the
immediately preceding sentence.

6. Representation of Hansen. Hansen represents and warrants that it has all the
necessary power and authority to execute and deliver this Amendment and that
this Amendment, when executed and delivered by Hansen, shall constitute a legal
valid and binding obligation of Hansen and Hansen will indemnify the
Stockholders’ Representatives and the Former Stockholders from any liability,
damages, settlements, costs, expenses and attorneys fees in connection with any
claim or allegation inconsistent with the immediately preceding sentence.

7. General. This Amendment shall be governed by and construed in accordance
with, the laws of the State of Delaware applicable to contracts executed in and
to be performed in that state and without regard to any applicable conflicts of
law. This Amendment may be executed in counterparts, which, when executed and
delivered shall constitute one document. No addition to or modification of this
Amendment shall be made unless in a writing signed by all of the Parties. This
Amendment is the complete and exclusive statement of the mutual understanding of
the parties with respect to the subject matter of this Amendment and governs
over all previous written and oral agreements with respect to the subject matter
hereof.

 

2



--------------------------------------------------------------------------------

The following signatories represent and warrant that each is the authorized
representative of the applicable party, having full power and authority to sign
on behalf of and to bind such party and that upon signing and delivery of
signature pages by all parties, such party will be bound hereby.

 

HANSEN MEDICAL, INC.

/s/ Frederic Moll Frederic H. Moll, President and CEO

STOCKHOLDERS REPRESENTATIVES

/s/ David Forster David Forster /s/ Louis Cannon Louis Cannon

SECOND MERGER SUB (AorTx, Inc.)

/s/ Steven M. Van Dick Name CFO Title

 

3